                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  )      CRIMINAL NO. 4:19-CR-0207-3
                                          )
                                          )      (BRANN, D.J.)
       v.                                 )
                                          )      (ARBUCKLE, M.J.)
TERRY HARRIS,                             )
                   Defendant              )
                   ORDER ON COVID-19 BAIL DECISION
                              (Doc. 79)

      The Defendant’s Request for a telephonic hearing on bail (Doc. 83) is

DENIED. In accordance with the accompanying Memorandum of this date, the

Motion for Bail (Doc. 79) is DENIED.

Dated: April 8, 2020                          BY THE COURT

                                              s/William Arbuckle
                                              William Arbuckle
                                              U.S. Magistrate Judge




                                   Page 1 of 1
